Exhibit 10.2

Execution Form

FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Fifth Amendment to Amended and Restated Credit Agreement (this “Amendment”)
dated as of November 1, 2006 (the “Effective Date”), is by and among PENN
VIRGINIA CORPORATION, a Virginia corporation (the “Borrower”), the Lenders (as
defined in the Credit Agreement referred to below) party hereto, and JPMORGAN
CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main Office Chicago))
(the “Administrative Agent”).

R E C I T A L S:

WHEREAS, the Borrower, each Lender then a party thereto, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and as amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2005, and as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of April 14, 2006, and as amended by that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
August 25, 2006, and as otherwise amended, supplemented or modified from time to
time prior to the Effective Date (the “Credit Agreement”), pursuant to which the
Lenders have agreed to make revolving credit loans to, and participate in
letters of credit issued for, the benefit of the Borrower under the terms and
provisions stated therein; and

WHEREAS, the Borrower has requested that the Lenders make certain modifications
to the Credit Agreement as more particularly set forth below, subject to the
terms and conditions set forth herein and in the Credit Agreement as amended
hereby; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto and the Administrative Agent have
agreed to enter into this Amendment in order to effectuate such amendments and
modifications to the Credit Agreement;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) The definition of “Aggregate Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:

“ “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof;
provided that the Aggregate Commitments shall not at any time exceed
$400,000,000.”



--------------------------------------------------------------------------------

(b) The definition of “Investment” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the words “or any agreement to make any such
acquisition” from clause (i) thereof and deleting the words “deposit with, or”
from clause (ii) thereof.

(c) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new defined term “Permitted Corporate Acquisition in its
alphabetically appropriate place:

“ “Permitted Corporate Acquisition” means an Investment in the equity interests
of any Person for the purpose of acquiring such Person and its Subsidiaries, if
any, and with respect to which each of the following conditions is satisfied:
(i) the Borrower shall have delivered to the Administrative Agent and the
Lenders written notice of such Investment describing such Investment in
reasonable detail not less than 10 Business Days prior such Investment being
consummated; (ii) the Borrower shall have delivered or caused to be delivered to
the Administrative Agent such additional documents or due diligence materials
with respect to such Investment as the Administrative Agent shall have
reasonably requested; (iii) the primary business of the Person acquired (and its
Subsidiaries, if any, taken as a whole) shall be the acquisition, exploration,
development, operation, production or maintenance of Oil and Gas Properties or
the gathering, processing or transportation of Hydrocarbons; (iv) after giving
effect to any such Investment, the Person acquired shall be a direct or indirect
wholly-owned Restricted Subsidiary, or will be merged with or into a Restricted
Subsidiary, of the Borrower; (v) if such Person acquired (or the Restricted
Subsidiary with or into which such Person acquired is merged) or any Subsidiary
of such Person acquired (or such Restricted Subsidiary) is or becomes a Material
Domestic Subsidiary, such Person acquired (or such Restricted Subsidiary) and
any such Subsidiary shall have complied with the requirements of Section 6.1.9
(or the Administrative Agent shall be satisfied, in its sole discretion, that
appropriate arrangements and progress shall have been made or shall then be in
process to cause such Person acquired (or such Restricted Subsidiary) to have
complied with the requirements of Section 6.1.9 reasonably promptly following
the consummation of such Investment); (vi) the Borrower shall have delivered to
the Administrative Agent a Compliance Certificate prepared by the Borrower in
good faith and in a manner, and using a methodology that is consistent with,

 

Page 2



--------------------------------------------------------------------------------

the most recent financial statements delivered pursuant to Section 6.1.1 giving
pro forma effect to the consummation of such Investment and confirming that no
Default or Unmatured Default shall exist either before or after, or result from,
the consummation of such Investment; (vii) to the extent that any Person
acquired or any Subsidiary of such Person acquired has any Indebtedness
outstanding at the time of the consummation of such Investment, which
Indebtedness is not otherwise permitted under Section 6.2.2 of the Credit
Agreement, the Administrative Agent shall be reasonably satisfied that such
Indebtedness has been (or, upon the consummation of such Investment, shall be)
repaid or otherwise satisfied and all liens securing any such Indebtedness have
been (or, upon the consummation of such Investment, shall be) released,
terminated or otherwise discharged; and (viii) the consideration payable in
respect of such Investment comprises capital stock of the Borrower or cash,
provided that the aggregate amount of all cash Investments made by the Borrower
and its Restricted Subsidiaries from and after November 1, 2006, in reliance on
the terms and provisions of clause (x) of Section 6.2.5 (and this definition)
shall not exceed $100,000,000.”

(d) Section 2.5(ii)(a)(2) of the Credit Agreement is hereby amended by deleting
“$300,000,000” therein and inserting in its place “$400,000,000”.

(e) Section 6.2.1 of the Credit Agreement is hereby amended by inserting the
following new clause (iii) immediately following the existing clause (ii):

“ (iii) For purposes of calculating Total Debt, the Borrower shall exclude any
non-cash assets or liabilities in respect of Rate Management Transactions; and
for purposes of calculating EBITDAX, the Borrower shall exclude any non-cash
charges or losses and any non-cash income or gains in respect of Rate Management
Transactions; provided, however, that the Borrower shall include in the
calculation of Total Debt and EBITDAX any cash assets, liabilities, charges or
payments in respect of the termination of any Rate Management Transaction.”

(f) Clause (iii) of Section 6.2.2 of the Credit Agreement is hereby amended by
inserting the words “, and any guaranties by the Borrower or any other
Restricted Subsidiary of such accounts payable” immediately following the word
“therefor” at the end of such clause.

(g) Section 6.2.5 of the Credit Agreement is hereby amended by deleting the word
“investment” in the introductory clause of such section and inserting in place
thereof the word “Investment”, deleting the word “and” immediately following the
existing clause (viii) therein, deleting the period at the end of the existing
clause (ix) and inserting in place thereof the phrase “; and (x) any Permitted
Corporate Acquisition.”

 

Page 3



--------------------------------------------------------------------------------

(h) The first sentence of Section 6.2.14 of the Credit Agreement is hereby
amended by deleting the word “The” at the beginning thereof and inserting in
place thereof the phrase “Except for any Permitted Corporate Acquisition, the”.

(i) The Credit Agreement is hereby amended by deleting the existing Commitment
Schedule to the Credit Agreement and inserting in its place the schedule of
commitments set forth in Annex 1 attached to this Amendment as the new
Commitment Schedule to the Credit Agreement.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Administrative
Agent, the LC Issuer and each of the Lenders.

(b) Notes. The Administrative Agent shall have received a Note on behalf each
Lender that has requested a Note pursuant to Section 2.13 of the Credit
Agreement payable to the order of each such requesting Lender.

(c) Legal Opinions. The Administrative Agent shall have received the written
legal opinion of (i) Nancy M. Snyder, Esq., as general counsel to Borrower and
the Guarantors, and (ii) Vinson & Elkins L.L.P., as special counsel to Borrower
and the Guarantors, each of which shall be addressed to the Administrative
Agent, the LC Issuer and the Lenders and shall be in form and substance
satisfactory to the Administrative Agent.

(d) Assignment by The Bank of Tokyo-Mitsubishi UFJ Ltd. to PNC Bank. The Bank of
Tokyo-Mitsubishi UFJ Ltd. (“BOTM”) shall have assigned to PNC Bank, National
Association (“PNC”), and PNC shall have assumed from BOTM, all of BOTM’s
outstanding Loans made to Borrower and all of BOTM’s Commitment to make
additional Loans and participate in Facility LCs under the Credit Agreement, in
accordance with Section 12.3 of the Credit Agreement.

(e) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the LC Issuer and the Lenders, and by its execution and
delivery of this Amendment the Borrower does hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties made by the
Borrower or any other Loan Party contained in the Credit Agreement and in the
other Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof; and (iv) no Default or
Unmatured Default exists under the Credit Agreement or any of the other Loan
Documents.

 

Page 4



--------------------------------------------------------------------------------

Section 4. Increase of Borrowing Base.

(a) The Borrowing Base shall be increased to $400,000,000 from and after the
Effective Date until the Borrowing Base shall be otherwise redetermined in
accordance with the Credit Agreement.

(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to clause (a) of this Section 4 constitutes the regularly scheduled
Borrowing Base redetermination for Fall 2006 (and shall not constitute a special
redetermination of the Borrowing Base pursuant to Section 2.21(v) of the Credit
Agreement).

Section 5. Stipulation Regarding Prior Effectiveness of Assignment by BOTM to
PNC. To the extent that the assignment of BOTM’s Loans and Commitment to PNC,
and the assumption by PNC of BOTM’s Loans and Commitment, is the last condition
to the effectiveness of this Amendment to be satisfied or such assignment and
assumption occurs contemporaneously with the satisfaction of the last of the
other conditions to the effectiveness of this Amendment to be satisfied, each of
the parties hereto stipulates and agrees that PNC shall be deemed to have become
a Lender and BOTM shall be deemed to have assigned all of its Commitments and
Loans under the Credit Agreement to PNC prior to the effectiveness of this
Amendment and BOTM shall no longer be deemed to be a Lender for purposes of
approving this Amendment.

Section 6. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 7. Expenses. The Borrower agrees to pay on demand all expenses set forth
in Section 9.6 of the Credit Agreement.

Section 8. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents; (c) this Amendment may be executed in any number of counterparts
and by

 

Page 5



--------------------------------------------------------------------------------

different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 9. Severability. Any provisions of this Amendment held by court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 10. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 11. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the LC Issuer, the Lenders and the Borrower
and their respective successors and assigns.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 13. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 14. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 6



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA CORPORATION,

as Borrower

By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:   EVP & CFO ADMINISTRATIVE AGENT AND LENDERS

JPMORGAN CHASE BANK, N.A. (successor by

merger to Bank One, N.A. (Main Office

Chicago)), as Administrative Agent

and as a Lender

By:  

/s/ Tom K. Martin

Name:   Tom K. Martin Title:   Vice President

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Russell Clingman

Name:   Russell Clingman Title:   Director ROYAL BANK OF CANADA, as a Lender By:
 

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Douglas R. Liftman

Name:   Douglas R. Liftman Title:   Managing Director and   By:  

/s/ Betsy Jocher

Name:   Betsy Jocher Title:   Director

BANK OF AMERICA, N.A., successor by merger

to Fleet National Bank, as a Lender

By:  

/s/ Robert D. Valbona

Name:   Robert D. Valbona Title:   Managing Director

COMERICA BANK,

as a Lender

By:  

/s/ Huma Vadgama

Name:   Huma Vadgama Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Holly L. Kay

Name:   Holly L. Kay Title:   Corporate Banking Officer

 

S - 2



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.,

as a Lender

By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Senior Vice President and   By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Senior Vice President

 

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Zach Johnson

Name:   Zach Johnson Title:   Senior Vice President

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Fifth Amendment to Amended and Restated Credit
Agreement dated as of November 1, 2006 (the “Fifth Amendment”),
(ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Fifth Amendment, (iii) ratifies and acknowledges its
respective Obligations under each Loan Document to which it is a party, and
(iv) represents and warrants that (a) no Default or Unmatured Default has
occurred and is continuing, (b) it is in full compliance with all covenants and
agreements pertaining to it in the Loan Documents, and (c) it has reviewed a
copy of the Fifth Amendment.

 

PENN VIRGINIA HOLDING CORP.,

a Delaware corporation

PENN VIRGINIA OIL & GAS

CORPORATION, a Virginia corporation

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

PENN VIRGINIA MC ENERGY L.L.C.,

a Delaware limited liability company

PENN VIRGINIA MC OPERATING

COMPANY L.L.C., a Delaware limited liability

company

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

 

By Penn Virginia Oil & Gas GP LLC,

a Delaware limited liability company, as its

general partner

By  

/s/ Frank A. Pici

Name:   Frank A Pici Title:   VP & CFO

 

S - 4



--------------------------------------------------------------------------------

ANNEX 1

COMMITMENT SCHEDULE

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 40,000,000.00

Wachovia Bank, National Association

   $ 40,000,000.00

Royal Bank of Canada

   $ 32,000,000.00

BNP Paribas

   $ 32,000,000.00

Bank of America, N.A.

   $ 32,000,000.00

Comerica Bank

   $ 24,800,000.00

PNC Bank, National Association

   $ 24,800,000.00

Fortis Capital Corp.

   $ 24,800,000.00

Mizuho Corporate Bank, Ltd.

   $ 24,800,000.00

Wells Fargo Bank, National Association

   $ 24,800,000.00       

Total:

   $ 300,000,000.00       

 

Annex 1